Citation Nr: 0731197	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for PTSD.

In an October 2004 rating decision, the RO appears to have 
found that new and material evidence had been submitted to 
reopen the claim.  The RO then denied the claim on the 
merits.  The Board, however, is required to independently 
consider whether the veteran has submitted new and material 
evidence warranting the reopening the claim before 
considering the claim on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  As such, the issue in appellate 
status is as listed hereinabove.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1997, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the December 1997 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.



CONCLUSION OF LAW

The additional evidence presented since the December 1997 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  An October 2004 letter provided appropriate 
information to the veteran on the evidence necessary to 
reopen the claim of entitlement to service connection for 
PTSD.  The veteran has been adequately informed of the 
specific basis for the prior denial of her claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett, 83 F.3d 1380.  If the Board finds 
that new and material evidence is not offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied in a March 1997 
decision because there was no evidence of a verified 
stressor.  The veteran was notified of the decision and of 
her appellate rights with respect thereto, but did not 
appeal.  The veteran attempted to reopen her claim, but was 
denied reopening in a December 1997 rating decision because 
the RO found that she had not submitted new and material 
evidence sufficient to reopen her claim.  In an October 2004 
rating decision, the RO reopened the veteran's claim for 
entitlement to service connection for PTSD based on evidence 
received from Larry C. Hayes, Ph.D. of the Vet Center dated 
in August 2004 in which a copy of a discharge summary report 
from Karen L. McPeak, M.D., dated November 1996 was attached.  
In these reports the veteran was diagnosed with PTSD based on 
her reports of being raped in Saudi Arabia while on active 
duty in 1991 and being traumatized after her return when she 
was allegedly shot and robbed.

Within one year from the October 2004 decision, the veteran 
submitted additional medical evidence.  As a result, the RO 
reconsidered the October 2004 rating decision in its February 
2006 decision.  This decision confirmed and denied service 
connection for PTSD because the evidence of record, 
specifically from the veteran's service medical records and 
personnel file, did not show any changes consistent with a 
traumatic event while she was on active duty.

At the time of her January 2007 Board Central Office hearing, 
the veteran submitted an August 2005 VA treatment record with 
waiver of initial RO consideration.  The record notes a 
diagnosis of PTSD based on the veteran's reports of a 1991 
rape while on active duty and various combat stressors to 
include seeing dead bodies.

The Board agrees with the RO's decision to reopen the 
appellant's claim.  Accordingly, in applying the fair process 
review contemplated by the terms of 38 C.F.R. § 3.156(c), it 
is concluded that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The appeal is granted to this extent only.


REMAND

The veteran claims entitlement to service connection for PTSD 
due to an inservice assault as well as events related to 
combat, a robbery and shooting.  

In regard to the personal assault, VA has established special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999).

Significantly, the record shows the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal assault.  38 C.F.R. § 3.304(f) (3) (2007).  VA will 
not deny a PTSD claim that is based on an inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor, further development is 
in order.

Further, because the veteran's PTSD diagnosis is also based 
on combat stressors, the RO must contact the U.S. Army and 
Joint Services Records Research Center (JSRRC), in order to 
attempt to verify the veteran's stressors.

Finally, the veteran's PTSD diagnosis has also been based on 
a robbery and 
a shooting which was noted to have traumatized the veteran.  
The RO must attempt to verify this incident as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
notify her of the opportunity to furnish, 
or to advise VA of the potential source 
or sources of evidence other than her 
service records, or evidence of 
behavioral changes, that might constitute 
credible supporting evidence of her 
purported inservice assault.  38 C.F.R. § 
3.304.  The veteran must be provided with 
specific examples of corroborating 
alternative evidence.

2.  The veteran is to be invited to 
submit a statement providing greater 
detail concerning the claimed inservice 
assault.  

3.  The RO should contact the veteran and 
obtain information concerning her alleged 
combat stressors and the time frame for 
each within a three month period, to 
include relevant unit designations at the 
company and battalion levels.

4.  The RO should contact the veteran and 
obtain information concerning the alleged 
robbery and shooting.  

5.  After completing "1" above, the RO 
should request from the National 
Personnel Records Center the Morning 
Reports that might corroborate the 
veteran's alleged combat stressors.

6.  After affording the appellant a 
reasonable period within which to 
respond, and regardless of any response 
received, the RO should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802, and request any and all 
available Operational Reports - Lessons 
Learned (OR-LLs) and unit and 
organizational histories from the JSRRC 
for the dates specified for each combat 
stressor within a three month time frame 
provided by the veteran.

7.  If and only if, an in-service 
stressor is independently verified, the 
RO should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD.  
The claims folders must be made available 
to the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is 
diagnosed, the examiner should specify 
which stressor was used as a basis for 
the diagnosis, and the evidence which 
independently verifies the claimed 
stressor.  The examiner should then opine 
whether it is at least as likely as not 
that PTSD had its onset during the 
veteran's active service.

Thereafter, the RO must review the claims 
folders and ensure that the foregoing 
development actions, as well as any other 
necessary development has been conducted 
and completed in full.  The RO should 
review any examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

8.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide her with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


